Case 3:20-cv-00765-E-BT Document 3 Filed 03/31/20 Pagei1of24 PagelD 4

PRISONER'S CIVIL RIGHTS COMPLAINT (Rev. 05/2015 SDISTRICTCOURT
NORTHERN DISTRICT OF TEXAS
FILED

IN THE UNITED STATES DISTRICT GOURT,
FOR THE NORTHERN DISTRICT OF TEXAS

 

 

MAR 31 2020

 

 

Rene Solis 18030540
Plaintiff's Name and ID Number CLERK, U.S. DISTRICT COURT

Bee >
Big Spring Texas Federal Correctional Institution mei Zo

 

 

 

 

 

Place of Confinement
CASE NO.
(Clerk will assign the number)

 

Vv.

D.S.0. J. Barber 9076 S-Z0CV-765-E

Defendant’s Name and Address

 

Wheaton, Deaaron 19002053
Defendant’s Name and Address

J. Cox 435
Defendant’s Name and Address
(DO NOT USE “ET AL.”)

 

INSTRUCTIONS - READ CAREFULLY

NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep a
copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ONIT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure, Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.
Case 3:20-cv-00765-E-BT Document 3 Filed 03/31/20 Page 2of24 PagelD5
FILING FEE AND IN FORMA PAUPERIS (IFP)

I. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also knownas in forma pauperis
data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate, assess
and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed in
forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting it
to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS?” and shall not include any motion for any
other relief. Failure to filea NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? __YES x NO
B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)
1. Approximate date of filing lawsuit: None

2. Parties to previous lawsuit:

 

 

 

 

 

 

Plaintiff(s) None
Defendant(s) None
3. Court: (If federal, name the district; if state, name the county.) None
4, Cause number: None
5. Name of judge to whom case was assigned: None
6. Disposition: (Was the case dismissed, appealed, still pending?) None
7. Approximate date of disposition: None

 
II.

Ill.

Federal Correctional Institution

Sim
Case 3:20-cv-00765-E-BT Documpath as Hated G3RM20, Page 3 of 24 PagelD 6
PLACE OF PRESENT CONFINEMENT:

 

EXHAUSTION OF GRIEVANCE PROCEDURES:
Have you exhausted all steps of the institutional grievance procedure? _X YES _ NO
Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

PARTIES TO THIS SUIT:
A. Name and address of plaintiff:Rene Solis 57112-177, 1900 Simler Avenue

Big Spring, Texas 79720

 

B. Full name of cach defendant, his official position, his place ofemployment, and his full mailing address.

Defendant#1D.S.0. J. Barber 9076 - North Tower, Dallas County Jail, P.O. Box
660334, Dallas, Texas 75266-0334
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

The negligence of defendant allowed Solis to be assaulted.

Defendant #2: Deaaron, Wheaton 19002053 - North Tower, Dallas,
County Jail, P.O. Box 660334, Dallas, Texas 75266-0334
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

According to disciplinary hearing, Wheaton beat me viciously.

Defendant #3: Investigator J. Cox 435, North Tower Dallas County Jail, P.O. Box

660334, Dallas, Texas 75266-0334
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

This individual refused to answer and allow me to use the grievance
procedures.

Defendant#4: Set. D. wideman 6570-3rd Watch North Tower, North Tower Dallas
County Jail, P.O, Box 660334, Dallas, Texas 75266-0334
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

This defendant's duty is to make sure Barber did his job and to assure the
inmates are all accounted for and secured.

Defendant#5: Sheriff Marian Brown, 133 N. River-front Blvd. 31, Dallas, Texas
78501
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

It is the fob of the County Sheriff to assure D.SO. J. Barber was correctly
trained and to assure the safety of Solis whgle in the Dallas County's

custody.
Case 3:20-cv-00765-E-BT Document 3 Filed 03/31/20 Page 4of 24 PagelD 7

The United States Marshal Service is responsible for the safety of inmate Rene
Solis and failed to ssBure Solis' safety by putting Solis in the custody of untrained
unprofessional sheriff's Custody, which led to Solis' being assaulted while
handcuffed and un-attended.(see__¢ase Tile)

Defendant &: Unknow
Individual was negligent for not securing inmate Deaaron Wheaton 19002053 who
forcibly assaulted Rene Solis inmate 57112-177

Defendant 7: unknow
individual's who were responsible for assuring officer Barber and other officers did

their jobs and assured Rene Solis' safety.
VI.

VIL

VIO.

Case 3:20-cv-00765-E-BT Document3 Filed 03/31/20 Page5of24 PagelD 8
STATEMENT OF CLAIM:
State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number

and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY

STRIKE YOUR COMPLAINT.

As pointed out in the file included with this Complaint. Rene Solis a federal
inmate was handcuffed and left standing out in the hall awaiting his turn to
seemedical when high-security inmate deaaron Wheaton attacked Solis. D.S.O.

J. Barber 9076 was the officer who handcuffed Solis and went into the medical
nurses station and had a conversation with someone else while leaving Solis

 

defenseless and vulnerable. All other officers let Wheaton attack Solis as

well.

 

 

RELIEF:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

I_would like the court to hold all parties accountable for their negligence
and to award Solis, Rene for Punitive damages 9 million dollars for allowing

 

Solis a tranny to be assaulted, and so it never happens again.

GENERAL BACKGROUND INFORMATION:
A. State, in complete form, all names you have ever used or been known by including any and all aliases.

Pedro Rodriguez, Pedro Enrique Rodriguez, Pedro Colung RoRodriguez, Rene
Solis, Kenya Colunga Rodriguez

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal
prison or FBI numbers ever assigned to you.

FBI #655739FB2/USM #57112-177/#18030540

SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES x NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

Court that imposed sanctions (if federal, give the district and division):

 

Case number:

 

 

1
2
3. Approximate date sanctions were imposed:
4

Have the sanctions been lifted or otherwise satisfied? YES NO
Case 3:20-cv-00765-E-BT Document 3 Filed 03/31/20 Page 6of 24 PagelD9

C. Has any court ever warned or notified you that sanctions could be imposed? YES_ x NO

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.

aj\if IO
Executed on: 4] li Appt

(If more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division):None
2. Case number: None

3. Approximate date warning was issued: None

 

ATE - _
ids Ac sctic -

(Signature of Plaintiff)

PLAINTIFF’S DECLARATIONS

1.

wa

I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

[ understand, if I am released or transferred, it is my responsibility to keep the court informed of my
current mailing address and failure to do so may result in the dismissal of this lawsuit.

T understand I must exhaust all available administrative remedies prior to filing this lawsuit.
[understand I am prohibited from bringing an in forma pauperis lawsuit if I have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury.

understand even if I am allowed to proceed without prepayment of costs, Iam responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

uk. cuit ‘
Signed this a day of Mai ae 20 AO

WARNI

 

(Day) (month) (year)

 

Wen S Als.
(Signature of Plaintiff)

wn

 

NG: Plaintiff is advised any false or deliberately misleading information provided in response to the

above questions may result in the imposition of sanctions. The sanctions the court may impose include, but

are not 1

imited to, monetary sanctions and the dismissal of this action with prejudice.
Case 3:20-cv-00765-E-BT Document 3 Filed 03/31/20 Page 7 of 24 PagelD 10

The PLRA requires individuals to use the grievance procedure before
coning before the Courts unless the individual is denied the ability to do
so.

In the immediate case the individual filing this civil suite has been
denied the ability to use the grievance Procedures by the Dallas County Jail
Officers.

The following is the recognition that the assault occurred as well as
the grievance that was accepted and returned un-answered as officers tried

to stop Rene Solis from moving forward with the complaint/grievance procedure.
Case 3:20-cv-00765-E-BT Document 3 Filed 03/31/20 Page 8of24 PagelD 11

"EXHIBIT A"
Incident Report
and
Investigation Information
“© Case 3:20-cv-00765-E-BT Document 3 Filed 03/31/20 “Page 9 of 24° PagelD 12

 

iIncidert Resort

 

Report: N1900538
Date: 01/13/2019 Time: 16:25:00 Location: NORTH TOWER.
Inmate Name: RENE SOLIS Bookin Number: 18030540
Race: W Gender: M | LDH:
Quarters: Viclation: é NONE
Comments: injured Inmaie

Narrative:

On 01/13/2019 at approximately 3:15 p.m. in the hallway outside of the 2 West nurse station, an inmate later
identified by armband as Wheaton, Deaaron #19002053 arrived to the floor as a transfer. As Wheator, walleea onto the
floor he hit another inmate with a closed fist. Officer back up was called via radio. The other inmate was identified by
armband as Solis, Kene #18030540, Solis was handcuffed and waiting his turn for the medical nurse when assaulted °
Solis fell to the ground and injured his right shoulder and right wrist due to being hit by Wheaton. Photos were taken
and uploaded to the network drive by DSO K. Smith #8979. DSO S. McVay #8693, DSO J. Barber #9076 and I
escorted Solis to the Z West nurse station where he was seen by Registered Nurse (RN) B. Nicoll. B. Nicoll RN
determined Sciis needed further treatment in the Acute Care Clinic (ACC). A down and out slip was generated. Solis
completed an affidavit and it is attached to this report. Solis was escorted by SRT L. Sanders #8072 to ACC where he
was seen by Nurse Practioner (NP) A. Shabbir. A Shabbir NP determined Solis receive further treatment at Parkland
Memorial Hosoital (PMH). Solis went to PMH via squad at approximately 3:44 p.m. and escorted by DSO T.
Efunniga #8575. DSO J. Barber 9076 and DSO J. Whisman #8825 took Wheaton to the ground and Placed him in a
shoulder lock for handcutfs ic be applied. DSG J. Barber #9076 placed handcuffs on Wheaton. Lt. J. Watson #5117
Sgt. D. Widemon #6570 and Sgi. R. Saidibar #7732 arrived to the floor with additional officers. Wheaton continued 6
be combative and was placed in a restraint chair by SRT J. Mosley #4208, SRT L. Sanders #8072 and SRT J.
Hernandez #8952 with A. Felan Licensed Vocational Nurse (LVN) checking the restraints at approximately 3:20 p.m.
A restraint icg Was generated and is attached to this report. The radio room was called and service number 19-005619
was generaied. A 3iviS report was generated and a copy is attached to this report. J. Cox #435 with CID was
contacted and weli 2s J. Ludwig #691 with PES.
Set. . Widemon #576 DSO J. Potts #8594
3RD WATCH NORTH TOWER . 3RD WATCH NORTH
TOWER ©

  
    

 

——— eee

7

Gaz
Sut

ec

ervisor Reporting Officer

Reviewed / DY

Oo
O
@
ass
a

oT LT CAPT CHIEF
“0. Case 3:20-cv-00765-E-BT Document 3 Filed 03/31/20 Page 10 of 24 PagelD 13

  

incident Report

Report: N1900538
Date: 01/13/2019 Time: == 16:25:00 Location: NORTH TOWER
Inmate Narne: RENE SQLIS Bookin Number: 18030540
Race: W Gender. M DOB: 04/12/1972 I D#:
Quarters: Violation: : NONE
Comments: Injured Inmate
Narrative:

*4n 01/13/2019 at approximately 3:15 p.m. in the hallway outside of the 2 West nurse station, an inmate, later
identified by armband as Wheaton, Deaaron #19002053 arrived to the floor as a transfer. As Wheaton walked onto the
iicor be hit another inmate with a closed fist. Officer back up was called via radio. The other inmate was identified by
srmband as Solis, Rene #18030540. Solis was handcuffed and waiting his turn tor the medical nurse when assaulted.
Solis fell to the ground and injured his right shoulder and right wrist due to being hit by Wheaton. Photos were taken
and uploaded to the network drive by DSO K. Smith #8979. DSO S. McVay #8693, DSO J. Barber #9076 and I
escorted Solis to the 2 West nurse station where he was seen by Registered Nurse (RN) B. Nicoll. B. Nicoll RN
determined Solis needed further treatment in the Acute Care Clinic (ACC). A down and out slip was generated. Solis
completed an affidavit and it is attached to this report. Solis was escorted by SRT L. Sanders #8072 to ACC where he
was seen by Nurse Practioner (NP) A. Shabbir. A Shabbir NP determined Solis receive further treatment at Parkland
Memorial Hospital (PMH). Solis went to PMH via squad at approximately 3:44 p.m. and escorted by DSO_T.
Efunniga #8575. DSO J. Barber 9076 and DSO J. Whisman #8825 took Wheaton to the ground and placed him in a
shoulder lock for handcuffs to be applied. DSO J. Barber #9076 placed handcuffs on Wheaton. Lt. J. Watson #5117,
Set. D. Widemon #6570 and Sgt. R. Saldibar #7732 arrived to the floor with additional officers. Wheaton continued to
be combative and was placed in a restraint chair by SRT J. Mosley #4208, SRT L. Sanders #8072 and SRT J.
Hernandez #8962 with A. Felan Licensed Vocational Nurse (LVN) checking the restraints at approximately 3:20 p.m.
A restraint log was generated and is attached to this report. The radio room was called and service number 19-005619
was generated. A RMS report was generated and a copy is attached to this report. J. Cox #435 with CID was
‘contacted and well as J. Ludwig #691 with PES.

 

 

Sgt. D. Widemon #6570 DSO J. Potts #8594
3RD WATCH NORTH TOWER . 3RD WATCH NORTH
TOWER
Supervisor Reporting Officer

Reviewed / DTO SGT LT CAPT CHIEF
Case 3:20-cv-00765-E-BT Document 3 Filed 03/31/20 Page 11 of 24 PagelD 14

Seen by ACC provider on 1/13/19. Per provider note: Per DSOs, he was hand cuffed and other
inmate suddenly came and punched at his face and hit him on the floor. Patient denies LOC but
complains of pain at R shoulder and swelling with pain at R wrist. Was given pain meds and sent
to PMH. At PMH x-rays were negative for fracture and dislocation. Patient returned with
minimal pain at right shoulder and wrist.
 

Case 3:20-cv-00765-E-BT Document 3 Filed 03/31/20 Page 12 of 24 PagelD 15

 

Patient Name: Solis, Rene
Book- in Number: 18030540
Date of birth:

Age: 46

Race: White

Sex: Male

Jail Tower: WT

Tank: 2P03

AIS Number; 5022533 —
Date: 1/28/19

 

Complaint:

X Medical Psychiatrie
Concern:

Good morning,

The USMS was notified that Rene SOLIS (USM # 57112-177/BIN: 18030540) was involved in an
altercation that subsequently resulted in him being transported to Parkland medical.

Can | get some information on the incident?

As areminder, the USMS is supposed to be notified when USMS inmates are involved in altercations
and/or sent to medical.

Respectfully,

Ray Venegas

(A) Supervisory Deputy United States Marshal
United States Marshals Service

Northern District of Texas — Dallas Division

 

 
Case 3:20-cv-00765-E-BT Document 3 Filed 03/31/20 Page 13 of 24 PagelD 16

 

 

 

 

KITES
Medical Psychiatric
None Number of KITES submitted-
Date Written Date of response Response
Nursing Protocol Initiated —
Provider Visit Requested-

Date of Provider Visit:
Provider Visit Requested -
C) Refused

 

© Nursing Protocol Initiated-
©)Provider Visit Requested-
© Date of Provider Visit :

C) Refused

 

©) Nursing Protocol Initiated-
©pProvider Visit Requested
Date of Provider Visit :

C) Refused

 

© Nursing Protocol Initiated
COpProvider Visit Requested
C) Bate of Provider Visit :
C) Refused

 

 

©) Nursing Protocol Initiated
©pProvider Visit Requested
©) Date of Provider Visit :
©) Refused

 

 

Provider Visit

 

 

 

x Medical Psychiatric Dental
Refused Date of Refusal:
Date Seen Specialty Clinic Referral | Medications Ordered | Meds Delivered | Follow-up
1/13/19 X Yes No XYes No X Yes No X Yes No
1/30/19

 

 

 

 

 

_J

 
.. 2Gase.3:20-¢y-00765-E-BI... Decu

eee = each Lad Se end

nt 2, \ fled 08/81/20; . Page 14.of 24 -PagelD 17

 

Bo AY
Stra Aes

 

C

Oy
rn
th

 

 

[de ntifving

 

Date of Birth: April 12, 1972 eee
- Alias Date of Birth: February 18, 1969
February 18, 1970
April 12, 1975
February 8, 1979

 

 

November 23, 1980 nr
Age: 47
Race: White
Hispanic Origin: Hispanic origm
Sex: Male (transgender)
SSN#: §34-32-4525
Alias SSN#: XXX-XX-XXXX wat a
FBI#: 655739FB2 a : ig
Driver License#: | None contin OS
USM#: $7112-177
State ID#: TX05970686
ICE#: None
PACTS#: 4770453
Education: Some college (unverified)
Dependents: None
Citize ns hip: United States (unverified)
Immigration Status: Unknown
Place of Birth: Laredo, Texas (unverified)

Legal Address: Dallas County Jail
111 West Commerce Street
Dallas, Texas 75208

Residence Dallas County Jail
Address: 111 West Commerce Street
Dallas, Texas 75208

Aliases: Noe Ovalle, Pedro Rodriguez, Pedro E. Rodriguez, Pedro Enrique
Rodriguez, Pedro Enrique Colung Rodriguez, Renee Solis, Kenya
Colunga Rodriguez,. argue’ Ramirez. —

Alternate IDs: Tattoo: Left keg - "Josue"
Other Identifiers: Left eye - mole
Eyes: Brown, Hair: Black, Height: 5 feet, 8 inches, Weight: 180 pounds

Restrictions on Use and Redisclosure of Presentence Investigation Report. Disclosure of this presentence investigation report to the Federal Bureau of Prisons and
redisclosure by the Bureau of Prisons is authorized by the United States District Court solely to assist administering the offénder’s prison sentence (i.e., classification,
designation, programming, sentence calculation, pre+elease planning, escape apprehension, prison disturbance response, sentence commutation, or pardon) and other limited
purposes, including deportation proceedings and federal investigations directly related to terrorist activities. If this presentence investigation report is redisclosed by the
Federal Bureau of Pnsons upon completion of its sentence administration fimction, the report must be returned to the Federal Bureau of Prisons or destroyed. It is the policy

of the fderal judiciary and the Department of Justice that further redrsclosure of the presentence investigation report is prohibited without the consent of the sentencing judge.

4
 

 

 

rage
Case 3:20-cv-00765-E-BT Document 3 Filed 03/31/20 Page 15 of 24 PagelD 18

 

 

 

 

 

 

~escounty.org/ais/JailIncidentPhotosPrint.aspx?IncidentNo=N1900538... 5/17/2019
framed

Case 3:20-cv-00765-E-BT Document 3 Filed 03/31/20 Page 16 of 24

 

 

 

 

hitps://www.ais.dallascounty.org/ais/Jai

/JailIncidentPhotosPrint.aspx?IncidentNo=N1900538...

3/17/2019
Case 3:20-cv-00765-E-BT Document 3 Filed 03/31/20 Page 17 of 24 PagelD 20°

wy
i
Fy

 

 

 

 

 

 

hitps://www.ais.dallascounty org/at s/jaillIncidentPhotosPrint.aspx ?IncidentNo=N1900538... 5/17/20 19
Case 3:20-cv-00765-E-BT Document 3 Filed 03/31/20 Page 18 of 24 PagelD 21

“EXHIBIT B"
PLRA Attempt and
Denial of Grievance Process.
Case 3:20-cv-00765-E-BT Document 3 Filed 03/31/20 Page 19 of 24 PagelD 22

Dallas County Sheriff's Department

Inmate Grievance Committee

To: SOLIS » RENE
Book -in# 18030540
Current Assignment WT 2P03

Regarding Grievance 190077 Filed on 1/24/2019

Your Grievance has been received and will be investigated to determine if:

a) Itis a violation of your civil rights;
b) ‘It is a criminal act;
c) Itis an abridgement of an inmate privilege;

d) itis a prohibited act committed by a staff member

Response Date 1/24/2019 Your Grievance Committee
co

Case 3:20-cv-00765-E-BT Document 3 Filed 03/31/20 Page 20 of 24 PagelD 23

Inmate Grievance Complaint Form
Inmate Housing Bureau

b AP 4 whe Full Book- in # 18030 52s)
_ Tank Where Incident Occurred birth Jower Qnf Fly lat Teh &-e/
Time of Incident:__¢ __AM/PM Today's Date. 2-3 B1-AYG

From: Full Inmate a
Current Tank: (les a ~ %
Date of Incident: (iad Ly ANG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Sia one uit (i ary) a Kar as
Staternent
Please vir or write legibly, include all dates, times and names of persons involved, including the names of
witnesses if necessary. Please hand completed grievance to any Deputy, Floor Officer or any Staff Member.
se P| as j Ps . . . js f - :
wh Gan esi oer if OCevS iis i i Wb LET o4 Fo vii a Auitiel
7 5 4
oe | L / i
Of even’ whic 3 fy thy, LS ths ke he s not Ben salva, GQtl Fre
| Ts foe ; f; : f Sot of
| dirh gh Vo lai Ve Yer Le vert fia fet fi (ek tes Loos OG Lane E-if-
| . os Td a ri ‘ : c : . } (
CrySian +} OC Wits § Aiey Ate [an | le Fy i hes Thre OSS-
i a an " ' ! hy
Cel] Ge / 11 af 48 3 f Sol dnd / i4 bik if by ancl ahbs ia
U
i f fr si
fn ok ok . i / | oka iy hs
SP Cle ov fA (an th ) lrgocale at CY) fi baad Cu Le ait LQ EAA
; 4 { See . ; f sini! ‘ ; . , / } .
| taf | ner Ae le Ae 2 d lene ae fa} a VOL SEL e the
. ay
frr. EE ssame
Wer Pe Trt als Yam? wor the et OF ton) Lhe tuirhel
y : ~
. se, . 7 he.
mite Ole f hina ty lay Ale Lhe cael CS or 7 Dina » fae
i . L — pp ; ‘ oft ¢ a
LPeouUeS TH | +h, ose iPr babies LL bate 4 C cltlaral fir Hye | Sh
At ; ; i Hs _ f° WA bs
Oy ts eo Saas eS Loar) Ter GC fav as # >
i TJ f
0, pe &
Tp eye lYidernn he & Fe the Sr Bes As ik l 44, ei Lig Avie G
4 Lo noi wrile Selovw this jin, write on bate a necessary lo compiele complaint wa ow
Do not write in this block, office use only
Received By Officer: Received By Supervisor: Received By Medical Staff/Grievance Officer:
x xX x
Printed Name and Date: Printed Name and Date: Printed Name and Date:
x x xX
Signature/Date Signature/date Signature/Date

 

 

“ A 1
4 | iG fr an ly
#

Pile //

 

 

Is this a Medical Grievance? Yes or No

 
Case 3:20-cv-00765-E-BT Document 3 Filed 03/31/20 Page 21 of 24 PagelD 24

yo yene Gelis el ckra.id de
aero , 2014 alas 3.09 fi \leameedes
Para nlc me? PNSO ling «\ OP icica\
bavloe. "a Neao On me ee lol, BPCATR.
9 rasla dar nC ex ken. enleamars QA Par]
Ves bir rm? INSOVnGa,. Me Pichkio
las Ma resg Paraq Po&Nerme leas
2S Pesos Aes oves Ag Pancacme Ure
VIO 5 AED ems ASG lew enlermaiq
o\ Wegar mala erber May ic, me Piclic
AVE SS CLTATH afoe(a Bodie. Qua
<slo biewcn isha Lew enfermerr. (ata
atencdey Me PR & \ado Oe. me
QO Una Ki slancecs Se cneonrtraban
oORedales Can akeeo yes Pcre
Ae fa pare of ON. roiche \l a\
le Wecrrr less BACEe Que Vi Coe.
este yezo € Aone ae mr Hhealencley
esky Olcle Matican <( Q0 \Peancio nm «
an la Care, Coyencla A solo
Con odo mi Ecso Solve mi lace
Oo veehse hoe mi Coawec \ Lach mande
ne Ws NECN i brew Y ime Cindtu rea
Oi CINcCA YY levardars m chOSs
ats ctenes ol Sceloa | ine. Pe slave Y\
Case 3:20-cv-00765-E-BT Document 3 Filed 03/31/20 Page 22 of 24 PagelD 25

adewkre dea la ankirmerfa. Yo
denta WYN ACK aele — —™\ Wi => raAo~
Adcas , Cintoran, Worn, biwree et
lacko Cheracha mi breeze me. cloléex
Mucho Ya Que <A se bemec VAas
MeseS alex Mme hablan Pveste
UN €srernees sto Que halla

den tao WA Valarte NGS IMmes=S

ox ae

att Bane Salts:
Case 3:20-cv-00765-E-BT Document 3 Filed 03/31/20 Page 23 of 24 PagelD 26

 

é
Ph
"L
= ahs
ie ~~
Crt
4 e
ag: Me
nn ; :
= I +
= $ . my
[Pee =
/
| \ ok 2
= fons J UR
: me : ita aad
= | ni a \
' £ ) a)
i ays | = 5 7 ee
j 2] yet ~ ay
j bo | ‘ pos
i ~ | Me = J
nel =)
| ; a
{<4 2
Co} “3
t ce io ora
SS he pS ONG
% ad ™
ps ‘ ms
[ C =
(i
r ~
{
j
Et 2
es 2
sey
hoy ic
Ped oa
‘ ,
WS ; 4
Sie P, vy
se a: sy OS
' ‘ a
oC is oy
=! co ‘ ~
s ~~ Pe es
br t ary
Sp a
4 ee
\ a oo ners ‘
op Sm ee
yo sd
ag 5 -y
so eR esd Sa
Mes Oa
ad = ale “) rath
5 aE PS,
cup ea WN
ag RA SY
= YM cs
‘ sae co dy
= Cj co a
KVInS «
SN RR
SRO OG
Case 3:20-cv-00765-E-BT Document 3 Filed 03/31/20 Page 24 of 24 PagelD 27

 
